09/29/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                       July 20, 2021 Session

      CITY OF MORRISTOWN ET AL. v. MICHAEL W. BALL ET AL.

                  Appeal from the Chancery Court for Hamblen County
                   No. 2020-CV-119 Douglas T. Jenkins, Chancellor
                        ___________________________________

                               No. E2020-01567-COA-R3-CV
                           ___________________________________


The trial court granted the cross-plaintiff’s motion for judgment on the pleadings. Because
this case is inappropriate for rendering judgment on the pleadings, we reverse.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed

J. STEVEN STAFFORD, P. J., W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and KRISTI M. DAVIS, J., joined

G. Kevin Hardin, Knoxville, Tennessee, for the appellants, Michael W. Ball, MPLG, LLC,
and MPLG Trust.

Lauren Armstrong Carroll, Morristown, Tennessee, for the appellees, City of Morristown,
Morristown Utility Commission.

W. Morris Kizer, Knoxville, Tennessee, for the appellee, Renasant Bank.

                                               OPINION

                             FACTUAL AND PROCEDURAL HISTORY

        On February 23, 2009, the City of Morristown (“the City”) entered into an Asset
Purchase Agreement with MPLG, LLC (“the LLC”), regarding the sale of a waste water
treatment facility by the LLC to the City. The City’s successor-in-interest, the Morristown
Utility Commission (“MUC”), later became involved when it took over sewer operations
from the City.1 Under the Asset Purchase Agreement, MUC was to pay monthly

        1
          The City and MUC are technically separate entities and the record in this case includes individual
references to them. However, because the parties do not appear to assert that any significant difference
exists between them (at least for purposes of this appeal), we will use “MUC” to refer to them collectively
installments referred to as “Flow Fees” to the LLC. In 2012, the LLC, some of its members,
and the co-trustees of the MPLG Trust (“the Trust”) entered a Global Settlement
Agreement and a Trust Agreement. Those agreements provided, inter alia, that one-half of
the Flow Fees would ultimately be transferred to a bank account designated by Michael W.
Ball (“Ball”), one of the LLC members (“the Ball payments”). The remaining half of the
Flow Fees were to ultimately be deposited into an account designated by another one of
the LLC members. In 2016, the LLC was administratively dissolved, but there is very little
information about that in the record or the parties’ briefs.

        In 2017, Renasant Bank (“the Bank”) and Ball entered into a Security Agreement
when the Bank loaned Ball $710,000.00, as evidenced by a Promissory Note.2 The Security
Agreement states, inter alia, that Ball “is or will be entitled to half of all future Flow Fees
which are deposited with the MPLG Trust and, pursuant to Section 3.2.2 of the MPLG
Trust, are immediately transferred to a separate bank account designated by [Ball] (the
‘Right to Payments’),” and that “[Ball] desires to pledge as additional collateral for the loan
all of his right, title, and interest in the Right to Payments in order to provide to [the Bank]
additional security for the Loan.” In June 2018, Ball signed a letter to the co-trustees of the
Trust (“the Ball Letter Agreement”) stating, in part:

       I irrevocably direct that the full amount of all future payments that I am
       entitled to be paid under the MPLG Trust (“the Ball Payments”) be paid to
       [the] Bank, and that the Ball Payments shall continue to be paid to [the] Bank
       until such time as you receive written notification from an officer of [the]
       Bank that the Ball Payments may be made to me.

The co-trustees and the Vice President of the Bank also signed the Ball Letter
Agreement as “acknowledged and agreed to.”

        Ball failed to pay the Promissory Note, so the Bank scheduled a sale of the Ball
payments on September 25, 2019, pursuant to the Security Agreement and Tennessee Code
Annotated section 47-9-101, et seq. (“the Article 9 sale”). The Bank was the sole bidder,
bidding $599,691.26, the full amount owed by Ball under the Promissory Note. MUC
suspended flow fee payments beginning in the fall of 2019 as a result of a claim by MUC
that it had overpaid the sums due under the Asset Purchase Agreement. The Trust had
maintained an account at First Tennessee Bank that First Tennessee Bank closed when
MUC suspended payment of the Flow Fees. The Bank’s lawyer wrote a letter to counsel
for MUC on February 12, 2020, advising that the First Tennessee account had been closed.
MUC had apparently resumed paying the Flow Fees, so the Bank’s lawyer also requested
in that letter, inter alia, that the Ball payments be paid by a check jointly payable to the


throughout for ease of reference, even where they should be named individually.
        2
          The Promissory Note references a “Loan Agreement,” which appears to be a different document
than the Security Agreement, but no such agreement is in the record.
                                                -2-
Bank and the co-trustees, and that the co-trustees endorse the check for delivery to the
Bank. On February 20, 2020, Ball wrote a letter to the co-trustees of the Trust and two of
the original LLC members, in which he stated, “By the fact that MUC is now making direct
payments to [the recipient of the other half of the Flow Fees] in a manner acceptable to him
I elect to revoke the [T]rust in accordance with paragraph 9 of the Trust Agreement . . . .”
The same day, Ball wrote a letter to MUC’s counsel and assistant General Manager
asserting, inter alia, that since the execution of the Asset Purchase Agreement, the LLC
was consistently the recipient of all payments by MUC, and that MUC had no right to fulfill
its contractual obligations to the LLC under the Asset Purchase Agreement by paying the
Flow Fees to the Trust or the co-trustees. Therefore, he objected to the Bank’s counsel’s
request in the February 12, 2020 letter for a check to be made payable to the Bank and the
co-trustees. Instead, he requested that all future payments be made payable to the LLC and
mailed to “Michael Ball c/o [the LLC].”

       MUC filed a complaint for interpleader and injunctive relief in the Hamblen County
Chancery Court (“the trial court”) on March 6, 2020, against Ball, the LLC, and the Trust
(collectively, “Appellants”),3 and the Bank (together, with MUC, “Appellees”). The
complaint sought permission to pay the Ball payments into the registry of the court until
the court determined who was entitled to the Ball payments. It also sought to enjoin
Appellants and the Bank from commencing action against MUC regarding the Ball
payments. On March 9, 2020, the trial court entered an order allowing MUC to pay the
Ball payments into the Registry of the Court pending further order of the court, and
enjoining Appellants and the Bank from commencing other action against MUC related to
the Ball payments.

        In response to the interpleader complaint, the Bank filed an answer, counter-claim,
and cross-claim on March 24, 2020. In its answer, the Bank asserted that it was entitled to
the Ball payments as of July 25, 2017. The Bank attached eleven exhibits to its counter-
and cross-claim: the Trust Agreement, the Asset Purchase Agreement, the Settlement
Agreement, the Security Agreement, the Promissory Note, the Ball Letter Agreement, the
February 12, 2020 letter from the Bank’s lawyer to MUC’s lawyer, the two resignation
letters from the co-trustees, the February 20, 2020 letter from Ball to MUC’s lawyer and
CFO, and the letter from Ball revoking the Trust.4

        3
           As is discussed throughout this Opinion, Ball agrees that the LLC was administratively dissolved.
He also alleges that the Trust no longer exists because he revoked it. Nevertheless, every pleading in this
case lists both the Trust and the LLC as parties represented by the same attorney as Ball and aligned with
him. This issue is one among the many that illustrate the lack of clarity in this case.
         4
           “Generally, [i]f matters outside the pleadings are presented in conjunction with . . . a Rule 12.03
motion [for judgment on the pleadings] and the trial court does not exclude those matters, the court must
treat such motions as motions for summary judgment . . . .” Bartley v. Nunley, No. E2019-01694-COA-
R3-CV, 2020 WL 5110302, at *7 (Tenn. Ct. App. Aug. 28, 2020) (citation and internal quotation marks
omitted). Here, the trial court stated in its order that it considered the “entire record,” which we take to
mean that it considered the Bank’s exhibits to the pleadings. Consequently, if those exhibits constitute
                                                    -3-
        Many of the allegations in the Bank’s cross- and counter-claim recite portions of the
various agreements at issue in this case. Additionally, the Bank’s cross- and counter-claim
allege, inter alia, that: Ball has no ownership or voting rights in the LLC; Section 3 of the
Settlement Agreement provides that the Flow Fees shall be paid by MUC to a separate
account established by the Trust, with the Ball payments then being paid to an account
designated by Ball; after Ball wrote the Ball Letter Agreement, the Ball payments were
paid to the Bank through the Trust’s First Tennessee Bank account; the Bank had never
given written notification that the Ball Payments could be made to Ball; Ball breached the
Security Agreement and Ball Letter Agreement and thus is estopped to assert that MUC
should not pay the Ball payments to the Trust; and the Bank is entitled to declaratory
judgment, pursuant to Tennessee Code Annotated section 29-14-102 and Rule 57 of the
Tennessee Rules of Civil Procedure, declaring that the Ball payments should be paid by
MUC to the Trust, for payment to the Bank, to the exclusion of Ball. The Bank went on to
list five alternative requests for relief, “only in the event Ball’s Position [that the Ball
payments should be paid through the LLC to Ball, not to the Trust for distribution to the
Bank] is proven to be correct.” The remedy that each of these alternative claims sought
was damages.

        Appellants filed an answer to the Bank’s cross-claim. Therein, they responded to
many of the Bank’s allegations that the agreements at issue say certain things by stating
that the agreements speak for themselves. Additionally, Appellants averred, inter alia, that


matters outside of the pleadings, the Bank’s motion should have been converted to one for summary
judgment. Whether they do, however, is a close question.
        Rule 10.03 of the Tennessee Rules of Civil Procedure states, in pertinent part,

        Whenever a claim or defense is founded upon a written instrument other than a policy of
        insurance, a copy of such instrument or the pertinent parts thereof shall be attached to the
        pleading as an exhibit . . . . Every exhibit so attached or referred to . . . shall be a part of
        the pleading for all purposes.

An “instrument” is “[a] written legal document that defines rights, duties, entitlements, or liabilities, such
as a contract, will, promissory note, or share certificate.” Black’s Law Dictionary 869 (9th ed. 2009). Some
of the exhibits attached to the Bank’s counter- and cross-claim arguably do not fit within this definition
because they are merely letters between the parties. Additionally, this Court has previously explained that
“[m]atters outside the pleadings may include . . . correspondence between the parties.” Patton v. Est. of
Upchurch, 242 S.W.3d 781, 786–87 (Tenn. Ct. App. 2007) (emphasis added).
         Nevertheless, other cases have noted that similar attachments can be treated as part of the pleadings.
See, e.g., Indiana State Dist. Council of Laborers v. Brukardt, No. M2007-02271-COA-R3-CV, 2009 WL
426237, at *8 (Tenn. Ct. App. Feb. 19, 2009) (quoting Wright and Miller, Federal Practice and Procedure,
Civil § 1357, p. 376 (3d ed. 2004)) (“Numerous cases . . . have allowed consideration of matters
incorporated by reference or integral to the claim, items subject to judicial notice, matters of public record,
orders, items appearing in the record of the case, and exhibits attached to the complaint whose authenticity
is unquestioned; these items may be considered by the district judge without converting the motion into one
for summary judgment.”). In any event, neither party has argued that the Bank’s exhibits are matters outside
the pleadings, so we will proceed to consider the Bank’s motion as one for judgment on the pleadings.
                                                     -4-
the payments by MUC were first made to the LLC, which in turn transferred the funds to
the Trust. Appellants denied, inter alia, that: Ball has no ownership interest or voting rights
in the LLC; following Ball’s execution of the Ball Letter Agreement, the Ball payments
were paid to the Bank through the Trust’s First Tennessee Bank account referenced in the
Ball Letter Agreement; the Bank has never provided written notification allowing the Ball
payments to be made to Ball; Ball is estopped to assert that MUC should not pay the Ball
payments to the Trust for payment to the Bank; Ball breached the Security Agreement and
the Ball Letter Agreement; the payments have ever been made in accordance with the terms
of the Settlement Agreement; and the Bank is entitled to the requested declaratory
judgment. Appellees admitted, inter alia, that the Bank became the owner of the Ball
payments when it bid on them at the Article 9 sale.5

       Subsequently, the Bank filed a motion for judgment on the pleadings on its counter-
claim and cross-claim under Rule 12.03 of the Tennessee Rules of Civil Procedure.
Therein, the Bank essentially restated the substance of its cross- and counter-claim.
Appellants responded, arguing, inter alia, that several material disputes in the case
necessitated a trial; that when read together, as they must be, the Asset Purchase Agreement
and Settlement Agreement require all Flow Fees to be paid to the LLC, not the Trust—
after which the fees could be transferred to accounts designated by the Trust; that “the
Bank’s security interest attaches only to any deposit arising out of the receipt of Flow Fees
by [the LLC] to the account(s) designed by the Trust. There is no security interest in the
payments from [MUC] to [the LLC]”; and because the Trust’s First Tennessee Bank
account was closed, any account in which the Bank may have had a security interest no
longer existed.

       The trial court granted the Bank’s motion for judgment on the pleadings in a written
order entered on October 23, 2020. The only explanation the trial court provided in its
written order was that it had considered the motion, the parties’ pleadings and responses,
and the entire record, and “found that the facts set forth in the Motion demonstrate that the
Motion [wa]s well taken, and that it should be granted.” Thus, the trial court ordered that
pursuant to Tennessee Code Annotated section 29-14-102 and Rule 57 of the Tennessee
Rules of Civil Procedure, all payments by MUC should be paid directly to the Bank, to the
exclusion of Appellants, and that the payments that had been made into the Registry of the
Court should be paid to the Bank, also to the exclusion of Appellants. Appellants appealed.

                                        ISSUES PRESENTED

       The dispositive issue on appeal is whether the trial court correctly granted the
Bank’s motion for judgment on the pleadings. There is also an issue regarding frivolous
appeal damages, including attorney’s fees.

       5
         For a discussion of this particular fact and its impact on this appeal, see footnote 7 and our
corresponding discussion of this issue, infra.
                                                 -5-
                                  STANDARD OF REVIEW

       Here, the Bank filed its motion for judgment on the pleadings in its posture as cross-
and counter-plaintiff. “[A] motion for judgment on the pleadings made by the plaintiff
challenges the legal sufficiency of the defenses pled by the defendant” only, “and not the
strength of the proof.” Brewer v. Piggee, No. W2006-01788-COA-R3-CV, 2007 WL
1946632, at *6 (Tenn. Ct. App. July 3, 2007) (citations omitted). Such a motion “is filed
pursuant to Tenn. R. Civ. P. 12.03 and is similar to a motion to dismiss for failure to state
a claim [under Rule 12.02(6),] except that it is made after an answer is filed rather than
before.” Edwards v. Urosite Partners, No. M2016-01161-COA-R3-CV, 2017 WL
1192109, at *3 (Tenn. Ct. App. Mar. 30, 2017) (citations omitted).

        “We review a trial court’s decision on a Tennessee Rule of Civil Procedure 12.03
motion for judgment on the pleadings de novo with no presumption of correctness.” Voya
Ret. Ins. & Annuity Co. v. Johnson, No. M2016-00435-COA-R3-CV, 2017 WL 4864817,
at *1 (Tenn. Ct. App. Oct. 27, 2017) (citing Young v. Barrow, 130 S.W.3d 59, 63 (Tenn.
Ct. App. 2003)). “We assume all factual allegations of the non-moving party are
true.” Id. (citation omitted). We must also accept as true “all reasonable inferences drawn”
from the non-moving party’s well-pleaded facts and “treat as false all allegations of . . . the
moving party[] which are denied.” McClenahan v. Cooley, 806 S.W.2d 767, 769 (Tenn.
1991) (citation omitted). “In our review, we . . . draw all reasonable inferences in th[e non-
moving] party’s favor.” Tennessee Funding, LLC v. Worley, No. M2018-01099-COA-
R3-CV, 2019 WL 6331243, at *3 (Tenn. Ct. App. Nov. 26, 2019) (citing McClenahan,
806 S.W.2d at 769). “Conclusions of law are not admitted nor should judgment on the
pleadings be granted unless the moving party is clearly entitled to judgment.” Id. (citation
omitted) (emphasis added).

        Motions for judgment on the pleadings are rare vehicles for relief. See 3 Tenn. Prac.
Rules of Civil Procedure Ann. § 12:11 (4th ed.) (“On the rare occasion when the pleadings
raise no material issue of fact, any party may make a motion for judgment on the
pleadings.”); cf. Dobbs v. Guenther, 846 S.W.2d 270, 273 (Tenn. Ct. App. 1992) (citations
omitted) (explaining that Rule 12.02(6) motions to dismiss “are not favored, and are . . .
rarely granted in light of the liberal pleading standards in the Tennessee Rules of Civil
Procedure. . . . And so a complaint should not be dismissed, no matter how poorly drafted,
if it states a cause of action”). This Court will affirm a trial court’s decision to grant a
motion for judgment on the pleadings “only if it determines that the [non-movant] is unable
to prove any set of facts . . . that would entitle him or her to relief.” Cf. Urosite Partners,
2017 WL 1192109, at *3. “While it is not our role to create claims where none exist, we
must always look to the substance of a pleading rather than to its form.” Guenther, 846
S.W.2d at 273 (internal citation omitted) (citing Donaldson v. Donaldson, 557 S.W.2d 60,
62 (Tenn. 1977); Usrey v. Lewis, 553 S.W.2d 612, 614 (Tenn. Ct. App. 1977), overruled
on other grounds, Jackson v. Smith, 387 S.W.3d 486, 495 n.7 (Tenn. 2012)); cf. Leach v.
                                              -6-
Taylor, 124 S.W.3d 87, 92 (Tenn. 2004) (“Our previous decisions have set forth the
standards to be used when examining a complaint to determine whether it will survive a
motion to dismiss for failure to state a cause of action. A review of those decisions makes
clear that a court should read the complaint with a generous eye.”).

       Thus, if the facts alleged in a pleading, or the reasonable inferences that may be
drawn therefrom, could entitle the pleader to recovery under any legal theory, even if not
the legal theory proposed in the pleading, judgment on the pleadings is inappropriate. Cf.
Webb v. Nashville Area Habitat for Human., Inc., 346 S.W.3d 422, 427 (Tenn. 2011)
(internal quotation marks and emphases omitted) (quoting Leach, 124 S.W.3d at 92
(quoting Donaldson, 557 S.W.2d at 61 (Tenn. 1977))) (“While a complaint in a tort action
need not contain in minute detail the facts that give rise to the claim, it must contain direct
allegations on every material point necessary to sustain a recovery on any legal theory,
even though it may not be the theory suggested . . . by the pleader, or contain allegations
from which an inference may fairly be drawn that evidence on these material points will
be introduced at trial.”).

                                        DISCUSSION

                                              A.

      In order for the Bank to prevail in this case, the facts alleged by the Bank and
admitted by Appellants, together with Appellants’ own alleged facts, must show that the
Bank is clearly entitled to direct payment of the Flow Fees from MUC. See generally
Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d 466, 470 (Tenn. 2004). As
we perceive it, the crux of the parties’ dispute appears to be whether the Ball payments
were initially required to be paid, and were in fact initially paid, to the Trust or to the
LLC—with the Bank advocating for the former and Appellants advocating for the latter.
For example, in paragraph 9 of the Bank’s cross- and counter-claim, it states:

       Section 3 of the Settlement Agreement provides that all Flow Fees shall be
       paid by [MUC] to a separate trust account established by the Trust for the
       benefit of [the other flow fee recipient] and Ball, with one-half of the Flow
       Fees transferred to a separate bank account designated by [the other flow fee
       recipient], and one half of the Flow Fees transferred to a separate bank
       account designated by Ball (“the Ball Payments”).

In their answer, Appellants stated:

       In response to paragraph 9 of the Cross-Claim, these defendants assert that
       the Section 3 of the Settlement Agreement . . . speaks for itself, provided,
       however, these defendants affirmatively aver that the payments by [MUC]
       first were made to [the LLC] which, in turn, transferred the funds to the Trust.
                                           -7-
Subsequently, in its motion for judgment on the pleadings, the Bank argued that because
Appellants did not deny paragraph 9 of the Bank’s counter- and cross-claim, the allegations
in paragraph 9 were admitted by operation of Rule 8.04 of the Tennessee Rules of Civil
Procedure. Respectfully, we disagree with this assertion.

        Rule 8.04 states, in pertinent part: “Averments in a pleading to which a responsive
pleading is required are admitted when not denied in the responsive pleading.” Certainly,
Appellants did not specifically use the term “denied” in responding to paragraph 9. But
Appellants clearly and unequivocally stated that the allegation in paragraph 9 was incorrect
to the extent that it asserted that Flow Fees were ever paid directly from MUC to the Trust.
The Bank has cited no authority to suggest that this response was insufficient to constitute
a denial under Rule 8.04. Moreover, Appellants elaborated on their denial in their response
to the motion for judgment on the pleadings:

       The Settlement Agreement, which post-dates the [Asset Purchase
       Agreement], must be read in conjunction with one another. The Answer of
       Ball, [the LLC] and the Trust affirmatively avers that the payments by
       [MUC], first were made to [the LLC]. The [Asset Purchase Agreement]
       requires that all payments thereunder be made by [MUC] to [the LLC], not
       the Trust. [MUC] was not a party to the Settlement Agreement and its
       contractual obligations are governed by the [Asset Purchase Agreement]. In
       accordance with the [Asset Purchase Agreement], all prior payments of Flow
       Fees were, in fact, made by [MUC] to [the LLC]. Only after payment by the
       [MUC] to [the LLC] could there be a transfer to any account designated by
       the Trust, Ball or [the other flow fee recipient] under the Settlement
       Agreement.

We reiterate that we must construe Appellants’ answer and response liberally and in the
light most favorable to Appellants. See McClenahan, 806 S.W.2d at 769; Guenther, 846
S.W.2d at 273. The fair reading and clear import of Appellants’ answer and response is
that Appellants deny the Bank’s characterization of the parties’ agreements; i.e., Appellants
contend that the Flow Fees were required to be paid first by MUC to the LLC, not the Trust,
and were indeed always paid by MUC to the LLC and not the Trust—in contrast to the
Bank’s assertion that the Flow Fees should be paid first to the Trust by MUC. Thus,
Appellants appear to have denied the keystone of the Bank’s claim that the Bank is entitled
to direct payments of the Flow Fees.

     Appellants’ denial has some basis in the parties’ agreements. For example, the Trust
Agreement states, in section 3.1:

       Consistent with the Settlement Agreement, the Co-Trustees shall establish a
       trust account with a bank chosen by the Co-Trustees (the “Trust Account”)
                                          -8-
        in their sole discretion. The Trust Account shall receive all future installment
        payments or flow fees (“Flow Fees”) paid by [MUC] pursuant to an Asset
        Purchase Agreement (the “Purchase Agreement”) dated February 23, 2009
        between [the LLC] and [MUC].

(Emphasis added). There is no dispute that the Asset Purchase Agreement clearly states
that the Flow Fees will be paid by MUC to the LLC: “Buyer [MUC] will pay to Seller [the
LLC] the following Flow Fees per payment period . . . .” Thus, one interpretation of the
Trust Agreement is consistent with Appellants’ contention that the Flow Fees are to be paid
to the Trust after being paid to the LLC by MUC. And this Trust Agreement was expressly
incorporated into the Security Agreement that Ball entered into with the Bank.6 See
Wofford v. M.J. Edwards & Sons Funeral Home Inc, 490 S.W.3d 800, 811 (Tenn. Ct.
App. 2015) (citing 11 Williston on Contracts § 30:25 (4th ed.) (“Generally, all writings
which are part of the same transaction are interpreted together.”)) (“[W]ritings referred to
in a written contract are incorporated by reference into the contract and generally will be
considered as part of the agreement of the parties.”).

        It is true that the Settlement Agreement does not also contain exactly the same
language expressly stating that fees were to be paid to the Trust “pursuant to [the] Asset
Purchase Agreement.” However, the Settlement Agreement does specifically state that the
Flow Fees were “subject to the terms and conditions of the [Asset] Purchase Agreement[,]”
i.e., the agreement that clearly provides that the Flow Fees are to be paid to the LLC.
Additionally, the Bank makes much of the fact that the Security Agreement states that
“[t]he MPLG Trust . . . is the sole initial recipient and acts as the conduit of all future . . .
Flow Fees . . . paid by [MUC] pursuant to [the Asset Purchase Agreement].” (Emphasis
added). Yet, the Bank fails to reconcile the “sole initial recipient” language with the
statement immediately following it—that the fees are paid pursuant to the Asset Purchase
Agreement, (i.e., to the LLC). Thus, a question exists as to which provisions are controlling
in this case. And Appellants’ contention that the Flow Fees were not to be paid by MUC
to the Trust directly appears to have some support.

       We recognize that the proper interpretation of the parties’ contracts may ultimately
be a question of law. See Dick Broad. Co. of Tennessee v. Oak Ridge FM, Inc., 395
S.W.3d 653, 659 (Tenn. 2013) (citations omitted) (“We review issues of contractual
interpretation de novo . . . . The meaning of the contract becomes a question of fact only if
an ambiguity remains after we have applied the appropriate rules of construction.”). Many
of the other issues that Appellants state are unresolved here also likely involve questions
of law. For example, the parties disagree over whether the revocation of the Trust was
effective, whether Ball has any voting or ownership rights in the LLC, and even what the
Bank’s security interest is actually in.

        6
       Specifically, the Security Agreement states that “any and all rights and interests arising out of this
Agreement are subject to the terms of (1) the [] Settlement Agreement [] and (2) the [] Trust Agreement.”
                                                   -9-
       Appellants have alleged some facts, however, that they assert prevent the Bank from
obtaining judgment on the pleadings. For example, Appellants assert that, contrary to the
Bank’s assertion that the payments were required to be made to the Trust directly, the
payments were actually always historically made to the LLC first. We accept this allegation
as true. See, e.g., McClenahan, 806 S.W.2d at 769. Appellants also denied the Bank’s
assertion that following his execution of the Ball Letter Agreement, the Ball payments were
paid to the Bank through the Trust account. Indeed, in responding to the motion for
judgment on the pleadings, Appellants asserted that Ball attempted to have the Flow Fees
routed directly to the Bank, but the Bank refused. While the Bank rebuts this assertion in
its appellate brief on the basis that Appellants submitted no evidence to support it, we take
Appellants’ allegations as true in considering a motion for judgment on the pleadings. It
was the Bank’s choice to file a motion in which evidence was not required; we will not
relieve the Bank from the consequences of its own strategic choices by requiring a party to
present evidence where none is required.

        These factual disputes have the potential to affect the legal questions involved in
this case. Indeed, the Tennessee Supreme Court has held that even where a contract
contains an integration clause, “general extrinsic evidence of context may be used to
interpret the contractual language in line with the parties’ intent[.]” Individual Healthcare
Specialists, Inc. v. BlueCross BlueShield of Tennessee, Inc., 566 S.W.3d 671, 697 (Tenn.
2019) (“The parol evidence rule does not . . . prohibit courts from considering extrinsic
evidence of the facts and circumstances surrounding the contract’s execution as an aid in
the construction of the contract’s language, but the evidence may only give the words of a
contract a meaning consistent with that to which they are reasonably susceptible, i.e., to
interpret contractual terms.” (quoting URI, Inc. v. Kleberg Cnty., 543 S.W.3d 755, 765
(Tex. 2018)); see also Tenn. Code Ann. § 47-1-303 (concerning course of performance in
cases governed by the Uniform Commercial Code); Lively v. Drake, 629 S.W.2d 900, 904
(Tenn. 1982) (“We are of the opinion that the course of dealing between the parties over a
period of almost two years was such that appellants had been led to believe that irregular
payments [on a promissory note] would be accepted without acceleration.”); Bull Mkt.,
Inc. v. Elrafei, No. W2016-01767-COA-R3-CV, 2017 WL 464923, at *3 (Tenn. Ct. App.
Feb. 3, 2017) (internal citations and some quotation marks omitted) (“After a contract is
made, it may be modified by express agreement or by conduct that evidences the
contracting parties’ consent. . . . A party’s agreement to modify a contract need not be
express, but it may be implied from a course of conduct. The parties’ course of conduct in
carrying out the contract is the best evidence of their original intent.”); Dog House Invs.,
LLC v. Teal Properties, Inc., 448 S.W.3d 905, 915 (Tenn. Ct. App. 2014) (“We agree with
the trial court that the parties’ course of conduct indicated that they intended ‘other cause’
in paragraph 19 of their Agreement to include flood damage.”). And of course, where a
contract is found to be ambiguous, parol evidence is generally permitted. See Bratton v.
Bratton, 136 S.W.3d 595, 601–02 (Tenn. 2004) (citing Barker v. Freeland, 91 Tenn. 112,
18 S.W. 60, 61 (1892) (“[W]here the writing is not plain and unambiguous and is such as
to require the aid of parole evidence and the parole evidence is conflicting or may lead to
                                              - 10 -
more than one conclusion, the doubtful parts may be submitted to the fact-finder for
resolution.”)).

        Therefore, the factual disputes Appellants have raised, regarding whether the Ball
payments were always initially paid to the LLC and not to the Trust, and whether the Bank
ever actually received and accepted the Ball payments, at the very least indicate that the
Bank is not clearly entitled to judgment at this juncture. See Worley, 2019 WL 6331243,
at *3. In other words, if we take as true these factual allegations by Appellants, we are, at
a minimum, left with too many questions to conclude that the Bank is clearly entitled to
judgment. These questions include how the parties’ contracts should be interpreted. And
because Appellants’ denial of the Bank’s allegations posits an interpretation that is not
completely unfounded, as explained above, and Appellants have injected issues of fact that
might influence the proper interpretation, we certainly cannot conclude at this stage that
judgment on the pleadings is warranted.

        What is more, the parties have not sufficiently explained their disputes. For
example, while the parties agree that the LLC was administratively dissolved in 2016,
neither has explained what the effects of that dissolution are in this case. Furthermore, the
Bank attempts to argue on appeal that it is entitled to prevail because it became the owner
of the Ball payments at the Article 9 sale, and Appellants have “asserted no claim or right
that would permit [Ball] to receive the Ball Payments, in derogation to the Bank’s
ownership thereof.” It is true that the Bank alleged that it had purchased the Ball Payments
in an Article 9 Sale in its complaint; Appellants admitted this fact. The Bank did not,
however, assert in its motion for judgment on the pleadings or the hearing thereon that this
fact provided any basis for judgment in its favor. Instead, this argument was developed for
the first time on appeal. The Tennessee Supreme Court has indicated that waiver may occur
where arguments in the trial court are similarly “minimally addressed[.]” In re Adoption
of E.N.R., 42 S.W.3d 26, 32 (Tenn. 2001) (“To now rely upon the importance of this issue
as grounds for appellate review is near hypocrisy given the short shrift it received at trial
where it could have, and should have, been fully adjudicated.”) This argument is therefore
waived.7 See Barnes v. Barnes, 193 S.W.3d 495, 501 (Tenn. 2006) (citing Simpson v.
Frontier Cmty. Credit Union, 810 S.W.2d 147, 153 (Tenn. 1991)) (“Issues not raised in
the trial court cannot be raised for the first time on appeal.”).

       If findings were contained in the final order, we would be in a better position to
review the relevant disputes at hand.8 However, they were not, and as a result, we are left

        7
         We therefore do not weigh on the merits of this argument.
        8
          Even though Rule 52.01 of the Tennessee Rules of Civil Procedure exempts a trial court from
having to state its findings of fact and conclusions of law on decisions of Rule 12 motions, “it is most often
a good idea for the court to include its findings in its order regardless of whether the lack thereof constitutes
error.” PNC Multifamily Capital Institutional Fund XXVI Ltd. P’ship, 402 S.W.3d at 660. Moreover,
while we did not elect to do so in this case, “an appellate court is permitted [under Tennessee Code
Annotated section 27-3-128] to remand [a] case for proper findings when the trial court has failed to make
                                                     - 11 -
without guidance in attempting to resolve a complicated, haphazard case. Where so many
factual and legal disputes exist, it is difficult to conclude that the rare relief offered by a
motion for judgment on the pleadings is appropriate. See 3 Tenn. Prac. Rules of Civil
Procedure Ann. § 12:11.

       To the extent that the Bank raises a distinct, alternative claim that it is entitled to
declaratory judgment because Ball breached the Security Agreement and/or the Ball Letter
Agreement, we also conclude that judgment on the pleadings is inappropriate. In a recent
similar case, Local TV Tennessee LLC v. N.Y.S.E. Wolfchase LLC, No. W2017-00675-
COA-R3-CV, 2018 WL 1721866 (Tenn. Ct. App. Apr. 9, 2018), we came to the same
conclusion. Specifically, we reversed a trial court’s grant of the plaintiff’s motion for
judgment on the pleadings because factual disputes existed in the pleadings, as evidenced
by the defendant’s denial of the plaintiff’s allegation of breach of contract. There, we stated
that “Tenn. R. Civ. P. 12.03 requires us to look only at the pleadings to determine whether
[the defendant LLC’s] Answer constitutes a denial that [the plaintiff LLC] was entitled to
damages in the amount of approximately $511,000 as a result of an alleged breach of the
[contract].” N.Y.S.E. Wolfchase LLC, 2018 WL 1721866, at *4. Although the defendant
had admitted that it had entered into the contract with the plaintiff, it “denied throughout
its Answer that it breached the [contract] or that it owed approximately $511,000 in unpaid
advertising fees.” Id. Thus, we concluded that “[b]ecause [the defendant] denie[d] that it
owed approximately $511,000 for a breach of contract claim throughout its Answer, the
pleadings contain[ed] factual disputes. Therefore, [the plaintiff’s] Motion for Judgment on
the Pleadings should have been denied.” Id. Here, Appellants have also denied that Ball
breached the Security Agreement or the Ball Letter Agreement. As a result, we are
compelled to reach the same conclusion as the Local TV Opinion. See also Alderwoods
(Tennessee), Inc. v. The Alexander Grantor Retained Annuity Trusts, No. M2005-
02025-COA-R3-CV, 2006 WL 2135421, at *3 (Tenn. Ct. App. July 31, 2006) (“The only
relevant fact to be considered in this Tenn. R. Civ. P. 12.03 dispute is whether Defendant’s
Answer constituted a denial that Plaintiff fully complied with the option provisions in the
lease agreement. Since Defendant has put at issue whether Plaintiff’s appraisal was
prepared in accordance with the applicable standards, as required by the statute, [which
Defendant argued bore upon the parties’ contract,] we must assume for purposes of this
Tenn. R. Civ. P. 12. 03 motion that it was not. Moreover, Defendant is entitled to subject
Plaintiff and its appraiser to discovery for that purpose.”).

        In sum, where Appellants have in effect denied virtually all of the Bank’s material
allegations, resolution on the pleadings is inappropriate. See also Davis v. Barr, 646
S.W.2d 914, 918 (Tenn. 1983) (“[W]e have in the pleadings before us disputed factual
issues. The Chancellor was in error in disposing of this case on motion for judgment on the


adequate findings necessary for the appellate court to make a just determination of the issues on appeal.”
John Allen Const., LLC v. Hancock, No. W2004-02920-COA-R3-CV, 2006 WL 473732, at *6 (Tenn. Ct.
App. Mar. 1, 2006) (citations omitted).
                                                 - 12 -
pleadings.”); cf. also White v. Tennessee-Am. Water Co., 603 S.W.2d 140, 142 (Tenn.
1980) (explaining, inter alia, that where the plaintiff alleged breach of contract and the
defendant claimed that it did not cause the subject loss, “[a]bundant issues for trial were
made by these pleadings, and summary dismissal of the case was improper.”); Rast v.
Terry, 532 S.W.2d 552, 553 n.1 (Tenn. 1976) (“This was not a proper case for submission
on the pleadings, without an accompanying stipulation of fact, since sharp factual issues
were involved.”). Therefore, the Bank’s motion for judgment on the pleadings should have
been denied.

        We note again that the Bank made many additional alternative claims for relief in
its cross-claim and motion for judgment on the pleadings, all of which sought damages. It
does not appear that the trial court addressed these claims, as the trial court’s order does
not address damages. Therefore, we decline to address these claims in this appeal. They
are therefore pretermitted. See Dent Rd. Gen. P’ship v. Synovus Bank, No. W2017-01550-
COA-R3-CV, 2018 WL 6173406, at *15 (Tenn. Ct. App. Nov. 26, 2018) (citation omitted)
(“[W]e have more recently declined to rule on issues that were not expressly addressed by
the trial court.”).

                                                      B.

      The Bank additionally seeks frivolous appeal damages, including attorney’s fees,
under Tennessee Code Annotated section 27-1-122:

       When it appears to any reviewing court that the appeal from any court of
       record was frivolous or taken solely for delay, the court may, either upon
       motion of a party or of its own motion, award just damages against the
       appellant, which may include, but need not be limited to, costs, interest on
       the judgment, and expenses incurred by the appellee as a result of the appeal.

A frivolous appeal is one that is devoid of merit or has no reasonable chance of
success. Robinson v. Currey, 153 S.W.3d 32, 42 (Tenn. Ct. App. 2004).

        Here, the Bank did not designate its request for frivolous appeal damages as an issue
in its appellate brief. Instead, the issue is raised only in the body of its brief. MUC’s brief,
which merely joins in the Bank’s brief, therefore suffers from the same infirmity.9
Generally, we “consider an issue waived where it is argued in the brief but not designated
as an issue.” Childress v. Union Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002)
(citations omitted). This rule has been applied countless times to requests for frivolous
appeal damages. See, e.g., Sekik v. Abdelnabi, No. E2019-01302-COA-R3-CV, 2021 WL
120940, at *34 (Tenn. Ct. App. Jan. 13, 2021), perm. app. denied (Tenn. Aug. 9, 2021)

       9
         Because no other statutory or contractual provision is cited in MUC’s brief, we assume that MUC
also seeks attorney’s fees under the frivolous appeal statute.
                                                - 13 -
(“Because Wife did not raise the issue of this being a frivolous appeal or the fact that she
sought her attorney’s fees on appeal in her statement of the issues, we decline to award
attorney’s fees in this appeal.”). Perhaps in an effort to remedy this mistake, the Bank filed
a motion following the filing of its brief, seeking frivolous appeal damages. We reserved
ruling on that motion.

       We need not decide whether this issue is waived, however, because Appellants
prevail in this appeal. Therefore, the Bank’s motion for frivolous appeal damages is hereby
denied, and Appellees’ requests for damages and attorney’s fees in their briefs are
pretermitted as moot.

                                       CONCLUSION

        The judgment of the Hamblen County Chancery Court is reversed. This cause is
remanded for further proceedings as are necessary and consistent with this Opinion. Costs
of this appeal are assessed to Appellees Renasant Bank, the City of Morristown, Tennessee,
and Morristown Utility Commission, for which execution may issue if necessary.



                                                     S/
                                                    J. Steven Stafford
                                                 J. STEVEN STAFFORD, JUDGE




                                            - 14 -